Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:  
---Figs. 13 and 16 appears to be originally color photographs/drawings, the lettering and lines are blurry, contains a typo (Fig. 13 “Swithc 7”) and uses improper shading. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file appears to contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented. See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 recites “A method of controlling an actuator, the method comprising: identifying a condition for performing a partial stroke test of a valve positioned in a conduit; and performing the partial stroke test of the valve within a dead space of the valve to maintain a fluid flow condition of the conduit by: controlling a motor of an actuator, the motor configured to drive the valve, to rotate the valve from a first position prior to the partial stroke test towards a second position; and controlling the motor to rotate the valve back to the first position”. Notice that the limitation of “an actuator” is repeated. It is unclear and indefinite if the latter recited actuator is the same as the previously recited actuator or if they are distinct. Based on the record, the Office will assume that they are the same. The Office suggests that the latter recited limitation uses the article “the” instead of “a/an” to overcome this rejection. Additionally, notice that as claimed in claims 15-20, it is unclear how the recited method steps (identifying, performing, controlling, monitoring, determining, issuing, etc.) are being performed. Could a user manually operating a valve infringe on the claimed method or is additional structure is missing from the claim? Based on the disclosure, claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, essential elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the steps, the elements and/or the necessary structural connections.  See MPEP § 2172.01.  The omitted steps, elements and/or structural cooperative relationships are: the provision of an actuator controller operatively connected to the motor, the actuator 
Claim(s) 16-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daraiseh (US 10,060,552) in view of Turner (US 10,302,221).
Regarding claim 1, Daraiseh (US 10,060,552) teaches in Figs. 1-6 (see at least Figs. 1 and 3-4) of an actuator (see the actuator assembly of Figs. 3-4 that allows for the actuation and partial stroke test of valve 315) comprising: a motor (servo/stepper motor 310) configured to move a valve (ESD valve 315) positioned in a conduit (see the fluid lines connected to valve 315); an actuator controller (valve integrity manager 100) operatively connected to the motor, the actuator controller including a processing circuit, the processing circuit including a processor (CPU 150) and memory (non-volatile memory 155), the memory storing instructions (software modules 110-140) that, when executed by the processor, cause the processor to perform operations, the operations move the valve from a first position prior to the partial stroke test towards a second position (notice that during a partial stroke test, the valve is tested to verify if it can move from a normal position to a second position, in the case of the emergency shutdown valve 315, the valve is moved from an fully opened position, 100%-Opened / 0%-Closed, to a micro stroke position of 99-95%-Opened / 1-5%-Closed, see at least C2 L22 –L55; C3 L18 - C9 L27 for more details of the operation of the device of Daraiseh). The device of Daraiseh fails to explicitly disclose that the motor is “configured to rotate the valve” (notice that Daraiseh does not discloses if the valve 315 is of the rotary type but merely discloses moving the valve) and that once the test is performed, the processor performs the operation of “controlling the motor to rotate the valve back to the first position”. However, while not explicitly stated, one of ordinary skill in the art can recognize that a partial stroke test, such as the one as taught by Daraiseh, is a test in which the valve is moved from its normally-opened position toward the shut-off position by a micro stroke of 1-5%-Closed which results in minimal impact on process variable values and that once the test is performed, the valve must inherently be moved to its normally-opened position (0%-Closed) otherwise subsequent tests will continue to progressively shut-off the valve and affect the process variable values which is contrary to the spirit of the invention of Daraiseh. Additionally, 
Turner (US 10,302,221) teaches in Figs. 1-2 (see at least Fig. 2) of another example of a valving system wherein a valve is actuated by a combination of electric and pneumatic means to allow the valve to function as a fail-safe valve that is capable of partial stroke testing. Turner teaches in at least C2 L36-L50 and C4 L12 – C5 L26 that the valve 100/200 can be of the lift type 100 as shown in Fig. 1 or alternatively be of the rotary type 200 as shown in Fig. 2 with the valve being ball valve 200 that is capable of rotating when actuated by the actuator assembly. Additionally, notice that valving system of Turner comprises a controller 128/228 capable of performing the partial stroke test by moving the valve from an initial position to a partial stroke position and then returning the valve to position required for normal operation (see at least C4 L12 – C5 L26 for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve 315 of the device of Daraiseh to be any type of valve such as being a ball valve 200 that is capable of rotating when actuated by an actuator assembly, in a similar manner as taught by Turner, since ball valves are a known suitable alternative type of valve that is capable of being used as a fail-safe valve and capable of partial stroke testing in a similar manner as the valve of Daraiseh (see also MPEP 2144.07). Additionally, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the controller 100 of the device of Daraiseh to be configured to be capable that once the partial stroke test is performed, the valve is rotated to its normal-opened Thus, the device of the combination of Daraiseh in view of Turner meets all the limitations of claim 1.  
Regarding claim 2 and the limitation of the actuator of claim 1, wherein the second position is within a dead space for the valve; the device of the combination meets this limitation with partial stroke position being within a dead space of the valve in which fluid is allowed to flow without greatly affecting the main process fluid in a similar manner as applicant’s invention, see at least C2 L35-42 of Daraiseh with the system achieving a micro stroke of 1-5%-closed and C3 L56-62 of Turner teaching that partial stroke test are performed within the dead zone of the valve to minimize any adverse affects on the system being tested.
Regarding claim 3 and the limitation of the actuator of claim 2, wherein controlling the motor to rotate the valve from the first position towards the second position and controlling the motor to rotate the valve back to the first position comprise: controlling the motor to rotate the valve from the first position prior to the partial stroke test towards the second position within the dead space for the valve; and while the valve is located in the dead space, controlling the motor to rotate the valve back to the first position, to maintain a fluid flow condition for the conduit during the partial stroke test of the valve; the device of the combination meets this limitation with partial stroke position being within a dead space of the valve in which fluid is allowed to flow without greatly affecting the main process fluid in a similar manner as applicant’s invention, see 
Regarding claim 4 and the limitation of the actuator of claim 1, wherein the operations further comprise: monitoring a duration in which the valve is positioned in the first position, wherein the condition is the duration exceeding a threshold; the device of the combination meets this limitation with at least C4 L64 – C6 L13 of Daraiseh teaching that the controller 100 comprises a Scheduler module 140 that monitors and identifies when a fixed interval of time for performing the test or a randomly generated time within a specified time period for performing the test will occur. 
Regarding claim 5 and the limitation of the actuator of claim 1, wherein the operations further comprise: determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns that need to be corrected.    
Regarding claim 6 and the limitation of the actuator of claim 5, wherein controlling the motor to rotate the valve back to the first position is performed responsive to determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software 
Regarding claim 7 and the limitation of the actuator of claim 5, wherein the operations further comprise: issuing one or more notifications indicating a malfunction of the valve based on the partial stroke test; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns/malfunctions that need to be corrected.
Regarding claim 8 and the limitation of the actuator of claim 5, wherein determining whether the valve moved from the first position towards the second position comprises: monitoring an armature position of the motor; and determining, based a change in the armature position, that the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the position of the valve can be accurately controlled and monitored via sensor and a stepper/servo motor 310 that includes an optical encoder or resolver capable of monitoring the position of the armature of the motor.

Regarding claim 9, the device of the combination of Daraiseh in view of Turner (see the rejection of claim 1 above for more details) teaches of a system, comprising: a valve (ESD valve 315 of Daraiseh modified to be a rotary ball valve similar to valve 200 of Turner) configured to be positioned in a conduit (see the fluid lines connected to valve 315 of Daraiseh) and having a range of motion; an actuator (see the actuator assembly of Figs. 3-4 of Daraiseh that allows for the actuation and partial stroke test of valve 315) including a motor (servo/stepper motor 310 of Daraiseh) configured to rotate the valve between a stopping position for a first position at one end of the range of motion and a stopping position for a second position at an opposite end of the range of motion (the ESD valve of the device of the combination is capable of moving from a normally opened position to a closed position); and an actuator controller (valve integrity manager 100 of Daraiseh, see also controller 228 of Turner) operatively connected to the motor, the actuator controller including a processing circuit, the processing circuit including a processor (CPU 150) and memory (non-volatile memory 155), the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: identifying a condition for performing a partial stroke test of the valve (such as identifying a fixed interval of time for performing the test, a randomly generated time within a specified time period for performing the test or when a user desires to perform the test, see at least C4 L64 – C6 L13 of Daraiseh); and performing the partial stroke test of the valve by: controlling the motor to rotate the valve from the first position towards a second position; and controlling the motor to rotate the valve back to the first position (notice that during a partial stroke test, the valve is tested to verify if it can move from a normal position to a Thus, the device of the combination of Daraiseh in view of Turner meets all the limitations of claim 9.  
Regarding claim 10 and the limitation of the system of claim 9, wherein the valve is rotated from the first position towards the second position and back to the first position while maintained in a dead space for the valve during the partial stroke test; the device of the combination meets this limitation with partial stroke position being within a dead space of the valve in which fluid is allowed to flow without greatly affecting the main process fluid in a similar manner as applicant’s invention, see at least C2 L35-42 of Daraiseh with the system achieving a micro stroke of 1-5%-closed and C3 L56-62 of Turner teaching that partial stroke test in which the valve is moved from a normal position to a partial stroke position are performed within the dead zone of the valve to minimize any adverse affects on the system being tested.
Regarding claim 11 and the limitation of the system of claim 10, wherein, while the valve is maintained in the dead space, a fluid flow condition for the conduit is maintained during the partial stroke test of the valve; the device of the combination meets this limitation with partial stroke position being within a dead space of the valve in which fluid is allowed to flow without greatly affecting the main process fluid in a similar manner as applicant’s invention, see at least C2 L35-42 of Daraiseh with the system 
Regarding claim 12 and the limitation of the system of claim 9, wherein the operations further comprise: monitoring a duration in which the valve is positioned in the first position, wherein the condition is the duration exceeding a threshold; the device of the combination meets this limitation with at least C4 L64 – C6 L13 of Daraiseh teaching that the controller 100 comprises a Scheduler module 140 that monitors and identifies when a fixed interval of time for performing the test or a randomly generated time within a specified time period for performing the test will occur.
Regarding claim 13
Regarding claim 14 and the limitation of the system of claim 13, wherein determining whether the valve moved from the first position towards the second position comprises: monitoring an armature position of the motor; and determining, based a change in the armature position, that the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the position of the valve can be accurately controlled and monitored via sensor and a stepper/servo motor 310 that includes an optical encoder or resolver capable of monitoring the position of the armature of the motor.

Regarding claim 15, as best understood by the Office, in making and/or using the device of the combination of Daraiseh in view of Turner (see the rejection of claim 1 above for more details), the device of the combination teaches of a method of controlling an actuator (see the actuator assembly of Figs. 3-4 of Daraiseh that allows for the actuation and partial stroke test of valve 315), the method comprising: identifying a condition for performing a partial stroke test of a valve positioned in a conduit (the device of the combination includes at least an actuator controller via a valve integrity manager 100 of Daraiseh that comprises a CPU 150 and a non-volatile memory 155 with software modules 110-140 capable identifying a fixed interval of time for performing a partial stroke test of ESD valve 315 or a randomly generated time within a specified time period for performing the test or when a user desires to perform the test, see at least C4 L64 – C6 L13 of Daraiseh); and performing the partial stroke test of the valve within a dead space of the valve to maintain a fluid Thus, the device of the combination of Daraiseh in view of Turner meets all the limitations of claim 15.
Regarding claim 16 and the limitation of the method of claim 15, further comprising: monitoring a duration in which the valve is positioned in the first position, wherein the condition is the duration exceeding a threshold; the device of the combination meets this limitation with at least C4 L64 – C6 L13 of Daraiseh teaching that the controller 100 comprises a Scheduler module 140 that monitors and identifies when a fixed interval of time for performing the test or a randomly generated time within a specified time period for performing the test will occur.
Regarding claim 17 and the limitation of the method of claim 15, further comprising: determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 
Regarding claim 18 and the limitation of the method of claim 17, wherein controlling the motor to rotate the valve back to the first position is performed responsive to determining whether the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the controller 100 comprises software modules 110-140 that allows the system to monitor the actual position of the valve and is capable of analyzing the data to determine, attempt to fix any jams and alert a user of any possible concerns that need to be corrected and with at least C4 L12 – C5 L26 of Turner teaching of returning the valve to its normal operating position once the test is performed.    
Regarding claim 19
Regarding claim 20 and the limitation of the method of claim 17, wherein determining whether the valve moved from the first position towards the second position comprises: monitoring an armature position of the motor; and determining, based a change in the armature position, that the valve moved from the first position towards the second position; the device of the combination meets this limitation with at least C2 L22 –L55, C3 L18 - C9 L27 of Daraiseh teaching that the position of the valve can be accurately controlled and monitored via sensor and a stepper/servo motor 310 that includes an optical encoder or resolver capable of monitoring the position of the armature of the motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753